Exhibit AGREEMENT AND PLAN OF MERGER OF STEWART CONTRACTING. INC. WITH AND INTO UNITED MINE SERVICES, INC. THIS AGREEMENT ANDPLAN OF MERGER is made and entered into as of June 30, 2007, by and between STEWART CONTRACTING, INC. ("SCI"), a corporation organized and existing under the laws of the State of Idaho (SCI being hereinafter sometimes referred to as the "Merging Corporation") and UNITED MINE SERVICES, INC. ("UMS"), a corporation organized and existing under the laws of the State of Idaho (UMS being hereinafter sometimes referred to as the "Surviving Corporation"). said two corporations being hereinafter sometimes referred to collectively as the “Constituent Corporations"; WHEREAS, the Board of Directors and Shareholders of each of the Constituent Corporations deem it advisable and in the best interests of the Constituent Corporations that SCI be merged with and into UMS, with UMS, with UMS being the Surviving Corporation, under and pursuant to the laws of the State of Idaho and on the terms and conditions set forth herein; NOW THEREFORE, the parties hereto agree as follows: ARTICLE I MERGER 1.1SCI shall be merged with and into UMS in accordance with the laws of the State of Idaho. The separate corporate existence of SCI shall thereby cease, and UMS shall be the Surviving Corporation. 1.2The name which the Surviving Corporation is to have after the merger shall be “UNITED MINE SERVICES, INC." 1.3In the Effective Time (as defined in Section 2.1 below), the separate existence of the Merging Corporation shall cease. Except as herein otherwise specifically set forth, from and after the Effective Time the Surviving Corporation shall possess all of the rights, privileges, immunities and franchises, to the extent consistent with its Articles of Incorporation, of the Constituent Corporations.
